OPINION OF THE COURT
FLAHERTY, Justice.
Sections 801 and 802 of Act 195, 43 Pa.C.S. §§ 1101.801-1101.802, (the act), govern the bargaining obligations of public employers and unions, as well as the role of the Pennsylvania Labor Relations Board (the board) in the collective bargaining process. Act 195 sets out timetables for the initiation of bargaining, mediation, and factfinding. In the case of fact-finding, the act provides that if negotiations are at an impasse and subsequent mediation has failed to produce an agreement within twenty days, the Pennsylvania Labor Relations Board shall be notified, and the board, acting “in no event later than one hundred thirty days prior to the ‘budget submission date,’ ”1 may appoint a factfinder.
This case arose when, during negotiations between the City of Philadelphia (the city) and District Council 33 and District Council 47 of the American Federation of State, County and Municipal Employees, (the unions) the board appointed fact-finders after the budget submission date. Following the board’s appointment of factfinders, the city applied to this court for extraordinary relief pursuant to 42 Pa.C.S. § 726 and Rule 3309 Pa.R.A.P. We granted the city’s application for relief limited to the issue of the proper application of Sections 801 and 802 of Act 195. The parties, pursuant to this court’s order, submitted the issue on briefs.
Sections 801 and 802 of Act 195 provide as follows, in pertinent part:
*491Section 801. If after a reasonable period of negotiation, a dispute or impasse exists between the representatives of the public employer and the public employes, the parties may voluntarily submit to mediation but if no agreement is reached between the parties within twenty-one days after negotiations have commenced, but in no event later than one hundred fifty days prior to the “budget submission date,” and mediation has not been utilized by the parties, both parties shall immediately, in writing, call in the service of the Pennsylvania Bureau of Mediation.
Section 802. Once mediation has commenced, it shall continue for so long as the parties have not reached an agreement. If, however, an agreement has not been reached within twenty days after mediation has commenced or in no event later than one hundred thirty days pri,or to the “budget submission date, ” the Bureau of Mediation shall notify the board of this fact. Upon receiving such notice the board may in its discretion appoint a fact-finding panel....
43 Pa.G.S. § 1101.801 — 1101.802. (Emphasis added.)
It is apparent from a plain reading of the statute that “in no event” may a factfinder be appointed later than 130 days prior to the budget submission date. In this case, the Mayor of Philadelphia, pursuant to the city’s home rule charter, was required to submit the proposed budget to City Council for fiscal year 1993 on March 31, 1992 (although the proposed budget was actually submitted on March 19, 1992), and the board appointed factfinders on June 26, 1992. Because the factfinders in this case were appointed later than the time mandated by statute, the appointment was without authority in law.
Accordingly, the board’s appointment of fact finder of June 26, 1992 in Case Nos. PERA-F-92-352-E and PERA-F-92353-E is vacated.
NIX, C.J., dissents.
LARSEN, J., files a dissenting opinion.

. Section 301(12) of Act 195 defines the term "budget submission date” as "the date by which under the law or practice a public employer’s proposed budget, or budget containing proposed expenditures applicable to such public employer is submitted to the legislature or other similar body for final action.”